
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 506
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. Carter submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of the
		  first week of June as National Education Freedom Week, and for
		  other purposes.
	
	
		Whereas on June 1, 1925, the U.S. Supreme Court ruled
			 unanimously in Pierce v. Society of Sisters of the Holy Names of Jesus and Mary
			 (268 U.S. 510; 45 S. Ct. 571; 69 L. Ed. 1070; 39 A.L.R. 468) that all Americans
			 have the constitutional right to choose public or private education;
		Whereas this historic landmark court decision should be
			 commemorated annually to remind our Nation that all families have the
			 inalienable right to choose how and where to educate their child; and
		Whereas the first week of June would be an appropriate
			 week to designate as National Education Freedom Week: Now,
			 therefore, be it
		
	
		That the House of Representatives
			 supports the designation of National Education Freedom
			 Week.
		
